Citation Nr: 0832112	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, as a result of exposure to herbicides.

2.  Entitlement to service connection peripheral neuropathy 
of the upper extremities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2008 and testified regarding his 
symptomatology. A transcript is of record.

The issue of entitlement to service connection for diabetes 
mellitus type II, as a result of exposure to herbicides is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of peripheral 
neuropathy of the upper extremities.

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active duty military service.





CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
VA must also provide notice that an effective date for the 
award of benefits will be assigned if a higher evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, this decision confirms the RO's denial of 
benefits and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records, hearing 
testimony, and lay statements are associated with the claims 
file. The veteran was not afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for peripheral 
neuropathy of the upper extremities. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service treatment records are negative for any complaints, 
diagnosis, or treatment of peripheral neuropathy of the upper 
extremities.

Medical records associated with the claims are devoid of any 
treatment or diagnosis of peripheral neuropathy of the upper 
extremities.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no evidence of peripheral neuropathy of the upper 
extremities. With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disability and service. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
veteran's testimony during a hearing before the undersigned; 
however, none of this evidence provides a basis for allowance 
of the claim. As indicated above, the claim turns on the 
medical matter of a current diagnosis, a matter within the 
province of trained medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994). As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Hence, none of the lay 
assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for peripheral neuropathy of the upper 
extremities must be denied. In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as no competent evidence supports 
the claim, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.


REMAND

The veteran seeks entitlement to service connection for 
diabetes mellitus type II as a result of exposure to 
herbicides. The veteran served on active duty from April 7, 
1971 to March 13, 1973. The veteran stated he served on the 
USS Savannah during the five months the ship was stationed 
off the coast of Vietnam. He further testified that he drove 
Liberty boats between ship and shore, and that he was on 
shore on numerous occasions. In order to verify the 
information the veteran has provided, a remand is necessary.

Records associated with the file indicate that the USS 
Savannah was stationed off the coast of Vietnam beginning May 
20, 1972 for a five month stay.

Furthermore, while this case is in remand status, the RO 
shall provide the veteran with proper notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as to how VA assigns a 
disability rating and an effective date for the award of 
benefits if service connection is awarded for his claim of 
diabetes mellitus type II.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish the 
assignment of a disability rating and 
an effective date in the event that a 
claim for service connection is 
granted, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO should contact the appropriate 
agency, to include the Naval Historical 
Center and any other appropriate Naval 
agency, for a search of unit and 
organizational histories, including 
deck logs in an effort to verify the 
veteran's claim. Records show the USS 
Savannah was stationed off the coast of 
Vietnam beginning May 20, 1972 for a 5 
month period.

3.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


